Citation Nr: 0706331	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.C.S., LCSW


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from July 1979 to 
July 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2002 rating action of 
the Department of Veterans Affairs (VA), San Diego, 
California, Regional Office (RO) that denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder.  When this matter was last before the Board 
in February 2005, it was determined that the requisite new 
and material evidence had been received to reopen a 
previously denied claim of entitlement to post-traumatic 
stress disorder.  The matter was remanded to the RO for 
additional development and readjudication based upon a 
de novo review of the evidence.  Following the completion of 
the requested development, the RO issued a supplemental 
statement of the case in April 2006.  The case was returned 
to the Board and is ready for further appellate review. 


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder clearly and 
unmistakably existed prior to her military service.

2.  The veteran's post-traumatic stress disorder clearly and 
unmistakably did not increase in severity or chronically 
worsen during or due to her military service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder clearly and unmistakably 
preexisted and was not aggravated during the veteran's period 
of service, and the presumption of soundness at entrance is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 2002); 38 
C.F.R. § 3.304 (2006)

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran's current claim was filed in January 1999, prior 
to the enactment of the VCAA.  The RO provided the veteran 
post-adjudication VCAA notice by letters dated in September 
2003, March 2005, and July 2006.  In the notices, the veteran 
was informed of the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service; or evidence that the claimed disability was caused 
or made worse by a service-connected disability.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with her 
authorization VA would obtain any such records on her behalf.  
She was also asked to submit evidence, which would include 
that in her possession, in support of her claim.  The notice 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim.
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claim of service connection 
is denied, there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice as required under Dingess at 19 Vet. App. 473.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  Regardless of the fact that the VCAA had not 
been enacted at the time the appellant filed her claim, any 
procedural defect has been cured without prejudice to the 
veteran because she had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, she had the opportunity to submit additional argument and 
evidence and to address the issues at a hearing.  And the 
claim has been readjudicated following the content-complying 
notice, as evidenced by the supplemental statement of the 
case in April 2006.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (holding that a timing error can be cured 
when VA employs proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records.  In 
addition, the RO provided comprehensive VA psychiatric 
examinations in August 2005 and March 2006, regarding the 
pertinent issue.  As there is no indication of the existence 
of additional evidence to substantiate the claim, no further 
assistance to the veteran in developing the facts pertinent 
to the issue is required to comply with the duty to assist 
under the VCAA.  

Allegation

The veteran alleges that she currently has post-traumatic 
stress disorder that resulted from events she experienced in 
service, either by way of direct incurrence or aggravation of 
a pre-existing disorder.  She alleges that the traumatic 
events in service included having been locked in a dry shed 
for days and raped by two sergeants.  

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

The veteran has reported on several occasions in clinical 
settings that she had a troubled childhood with a long 
history of having been repeatedly, severely, and sadistically 
abused, both verbally and physically, by her mother.  Because 
of these circumstances, the veteran reportedly began drinking 
at the age of six.  She was raped by a boy that she was 
dating at age 13.  She reported that after leaving home, she 
married and had a series of abusive husbands.  She reported 
that she eventually served time in prison for having set fire 
to one of them.  See November 1998 statement from E.C.S., 
LCSW; March 1997 VA examination; March 2006 VA examination.

The veteran's first job was reported by her to have been from 
1974 to 1979 as a bus driver.  According to the veteran, in 
1979, a semi-truck carrying timber ran a red light and 
crashed into her bus sending 59 of 75 passengers to the 
hospital.  A plank of lumber came through the driver's side 
window narrowly missing her.  She stated that she walked off 
the job and was unable to drive after that.  See January 1991 
VA hospital record; February 2004 personal hearing.

The veteran entered service in July 1979.  A review of the 
veteran's March 1979 service enlistment examination report 
reveals that her psychiatric examination was within normal 
limits.  Service medical records include a May 1980 
psychiatric report that revealed that the veteran had a long 
history of overactive behavior, irascibility, poor social 
judgment, spending sprees, and intolerance of restrictions 
and authority.  When angered or anxious, it was reported that 
she acted foolishly, without regard for consequences and with 
poor judgment.  Mental status examination revealed mild 
pressure of speech.  She had a peculiar pathological pattern 
to her speech which made it appear rambling and disjointed.  
She was careless with the way facts were presented, which 
made them appear unrealistic, grandiose or bizarre.  Under 
pressure her thinking and speech tended to be disorganized to 
a greater extent.  The diagnosis was cyclothymic personality.

Service personnel records document that the veteran was the 
subject of Article 15 disciplinary actions in August 1979 and 
in March 1980.  The veteran was recommended for a general 
discharge due to poor attitude, lack of motivation, lack of 
self-discipline, inability to adapt socially or emotionally, 
and failure to demonstrate promotion potential.  She was 
separated from service in July 1980 with a general discharge 
under honorable conditions.  

Post-service medical records dated from 1989 through July 
1996 document the treatment of the veteran for several 
medical and psychiatric disorders, including multiple 
personality disorders, substance abuse, and cocaine 
dependence.  The records also document intervention by VA 
social workers because of the veteran's homeless status.  The 
veteran discussed her military history, relationship history, 
and psychosocial history on several occasions in the context 
of these treatments and social interventions but did not 
mention a sexual assault in service.  For example, a January 
1991 treatment record for treatment of substance abuse and 
alcoholism, the veteran simply stated in reference to her 
military history that she had served for 1 year and 6 days 
and left with an honorable discharge to be with her dying 
father.  In terms of her family relationships, she denied any 
physical or sexual abuse.  Further, during VA hospitalization 
for cocaine dependence in July 1994, the veteran described 
her military history simply as having been in the Army 
between 1979 and 1980.  Thereafter, upon hospitalization in 
the VA alcohol and drug treatment program in June 1996, the 
veteran admitted to having been sexually attacked at age 16, 
but described her military history only in terms of having 
served from 1979 to 1980, when she was discharged for being 
combative and disrespectful to her commanding officer.  

In November 1996, the veteran began weekly outpatient 
psychotherapy treatment with E.C.S., LCSW, who was then with 
the Vet Center.  Her complaints reportedly included having 
been sexually assaulted and harassed while in the Army.  At 
that time, the veteran had not been gainfully employed for 
over ten years, and had been homeless for 13 years, during 
which time she had several mental health facility admissions.  
E.C.S. continued to treat the veteran until 2004.  

In December 1996, the veteran filed her initial claim of 
entitlement to service connection for post-traumatic stress 
disorder.  

Pursuant to that claim, the veteran underwent VA psychiatric 
examination in March 1997 conducted by a VA psychiatrist, 
D.M., MD.  The report of the examination noted the veteran's 
alleged preservice history of having been raped as a child 
and abused by her mother and a husband, and her report of 
being raped in service.  The examiner stated that "it would 
appear, based on the complexity of this case, that she had a 
clear pre-existent multiple personality disorder and post-
traumatic stress disorder, as well as chemical dependency 
problems, that appear to have possibly been aggravated by the 
alleged assault while serving in Germany and being locked in 
the dry cellar."  The examiner diagnosed post-traumatic 
stress disorder which was stated to have existed prior to 
service, as well as multiple personality disorder, cocaine 
dependency in remission, and alcohol dependency in remission.  
There is no indication that that Dr. D.M. had the benefit of 
a review of the veteran's claims files or other medical 
records in conjunction with this examination.  

In November 1998 and December 2001, E.C.S. provided reports 
that summarized her psychological contacts with the veteran.  
In the November 1998 report, she first noted the veteran's 
preservice, in-service, and postservice history, but 
indicated that the veteran's service records had been 
destroyed in a fire.  E.C.S. diagnosed the veteran as having 
a dissociative identity disorder, chronic complex post-
traumatic stress disorder, major depression, panic attacks 
without agoraphobia, alcohol and cocaine dependence, in 
remission, borderline personality disorder, and antisocial 
personality disorder. 

In the December 2001 report, E.C.S. again noted that the 
veteran's reported stressors took place before, during, and 
after service.  Before service, the veteran's reported 
stressors involved being physically and sexually abused and 
being in an accident as a bus driver. Her reported inservice 
stressors consisted of being confined against her will and 
raped.  The social worker opined that the veteran's 
experience in the military exacerbated her diagnoses of post-
traumatic stress disorder and dissociative identity disorder 
and had complicated her medical status.

During a February 2004 Travel Board hearing, E.C.S. opined 
that the mental status findings noted in the veteran's 
service medical records could be considered symptoms of post-
traumatic stress disorder and anxiety.

In February 2005, the Board remanded the veteran's appeal to 
the RO to afford her a VA psychiatric examination.  The 
stated purpose of the examination was to obtain the following 
medical opinions:  1) Whether the evidence in the claims file 
indicates to the examiner that the alleged in-service 
personal assault actually occurred; 2) Whether post-traumatic 
stress disorder pre-existed service, and, 3) If so, whether a 
pre-existing post-traumatic stress disorder was permanently 
aggravated by any event in service.  

The report of a VA psychiatric examination dated in August 
2005, and conducted by Dr. D.M. (the same VA psychiatrist who 
had examined the veteran in March 1997) has been associated 
with the claims file.  In the report of the examination, 
Dr. D.M. indicated that because the veteran's medical records 
would have taken over a week to go through (which were said 
to have been in a closed cardboard box consisting of 9 packed 
manila folders), he was relying "somewhat upon the summary 
provided by E.C.S."  Following a summary of the information 
provided by E.C.S. and by the veteran, Dr. D.M. concluded 
that the veteran's pre-existing post-traumatic stress 
disorder, which was secondary to childhood assault by her 
mother and others, was profoundly aggravated by the alleged 
rape by two named sergeants.  Dr. D.M. concluded further that 
he believed that the veteran was being honest and a valid 
historian.  

The report of a second VA psychiatric examination conducted 
by Dr. D.M. (the same VA psychiatrist who had examined the 
veteran in March 1997 and August 2005) was associated with 
the claims file.  This examination report was dated in March 
2006.  In this report, Dr. D.M. essentially retracted the 
August 2005 report, explaining that it was erroneously 
forwarded to the RO, when in truth he had meant it to be 
merely part of his notes for preparing for the next extensive 
dictation and chart review.  He stated that the staff 
inadvertently sent it in as his final impression.  Dr. D.M. 
apologized for the August 2005 report having been 
inadvertently sent, stating that he had not yet completely 
reviewed the 9 volumes of medical records at that point.  He 
stated that after meticulously examining the 9 volumes of 
mostly psychiatric medical material, his opinion changed from 
that stated in the erroneously mailed August 2005 report.  

In the March 2006 VA psychiatric examination report, Dr. D.M. 
stated that after once again hearing the veteran's history of 
the alleged assault by the named sergeants in service, he 
found no credible evidence that the incident occurred.  He 
noted that she had given a clear and concise history, which 
was identical to that given to other examiners, but Dr. D.M. 
did not believe that the incident occurred, and found no 
factual evidence in the medical records he had reviewed that 
it did.  Dr. D.M. noted that the notes from the Medical Board 
in service indicated that a review of the personnel records 
did not show any significant changes in the veteran's 
performance following the alleged 3 to 4 day rape.  

Dr. D.M. noted that the veteran's primary problem came from 
an extremely abusive childhood that allegedly resulted in a 
dissociative personality disorder, believed by E.C.S., her 
social worker of 10 to 11 years, to have caused a multiple-
personality disorder as a way of coping.  Dr. D.M. noted that 
the veteran turned to polysubstance abuse and other acting 
out behaviors.  He frankly admitted that he had rarely seen 
such complicated cases and such horrible pre-entry problems.  

In turning to the questions presented regarding post-
traumatic stress disorder, Dr. D.M. stated that having 
evaluated the huge volume of past medical records, he felt 
stronger than ever that there was absolutely no credibility 
in the veteran due to her 3 personality disorders that 
existed prior to the time of enlistment.  He stated that the 
veteran would find it hard to tell the truth.  Dr. D.M. noted 
that even though the veteran was able to give a very vivid 
description of her in-service assault, he did not feel that 
she was credible, and did not believe her story, nor was he 
able to find any validating data to suggest that the 
occurrence actually occurred.  

Dr. D.M. explained further that based upon his extensive 
evaluation of the veteran and her medical records, all of her 
current psychiatric conditions existed prior to the time of 
enlistment and were not exacerbated in any way by her 
military service, including the alleged (and in Dr. D.M.'s 
judgment, fabricated) sexual assault in service.  

Dr. D.M. went on to state that at no time did he find anyone, 
except E.C.S., willing to believe the veteran regarding the 
alleged rape in service.  Dr. D.M. felt that E.C.S., the 
veteran's social worker, was so deeply involved and so 
totally wrapped up in the veteran's case, that she lost 
objectivity, and he therefore could not give much credibility 
to E.C.S.'s impression that there was any validity to the 
veteran's claim of rape in service.  As he explained it, his 
distillation of the entire medical records that he examined, 
plus the two periods of face-to-face psychiatric 
examinations, led Dr. D.M. to the conclusion that there is 
absolutely no evidence of any aggravating occurrence during 
the veteran's U.S. Army active duty time that would aggravate 
any of her childhood problems that are well-documented in the 
claims file.  

Dr. D.M. noted that he had referred the veteran for 
neuropsychiatric testing at the VAMC, but received a call 
back from a member of the staff who indicated that the 
veteran was well-known to the entire neuropsychiatric staff, 
and that she felt it would be inappropriate to retest the 
veteran since her responses were unreliable and not factual 
in several previous testing experiences.  

Dr. D.M.'s overall impression was of an Axis I diagnosis of 
post-traumatic stress disorder secondary to childhood assault 
by the mother and others, with no evidence of exacerbation 
during military life, including no clear factual evidence of 
assault by the two named sergeants.  The VA psychiatrist 
summarized by stating that after spending approximately 2 
hours of extensive psychiatric interview and 7 to 8 hours of 
medical record review, his impression was that the veteran 
suffers from several psychiatric conditions (including post-
traumatic stress disorder) that existed prior to the time of 
enlistment that were not aggravated by the non-verifiable 
attack in service as the veteran claims.  He concluded by 
stating that the veteran's severe personality disorders 
render her testimony highly suspect, and basically render her 
an invalid and not credible witness, which is an opinion 
shared by the entire staff of the neuropsychiatric department 
at the VAMC.  

Laws and Regulations

Service Connection in General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link, established by medical evidence, between 
the current symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f). 

Under § 3.304(f)(3), if a post-traumatic stress disorder 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

Presumption of soundness/Aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003. see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. 
Cir. 2004).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).

Evidence of a veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  her multiple 
contentions, including those raised at a February 2004 Board 
hearing; service medical records; VA medical records and 
examination reports; and private medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Post-traumatic stress disorder was not noted, identified, or 
diagnosed at entrance.  Therefore, the presumption of 
soundness at entry is applicable.  However, the presumption 
is rebuttable.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether the presumption 
of soundness is rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  See Wagner, 370 F.3d at 1096.  The 
determination of whether there is clear and unmistakable 
evidence that post-traumatic stress disorder existed prior to 
service should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease, or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Board finds that there is clear and unmistakable evidence 
that post-traumatic stress disorder existed prior to the 
veteran's period of service and was not aggravated during 
this period of service.  It is essentialy irrefutable that 
the veteran's post-traumatic stress disorder pre-existed 
service.  The veteran's social worker, E.S.C., LCSW, as well 
as the VA psychiatrist who was specifically charged with 
making such a determination, both arrived at the conclusion 
that the veteran's severely abusive childhood resulted in her 
development of serious psychiatric and personality disorders, 
including post-traumatic stress disorder.  There is no 
competent evidence of record that refutes this opinion.  
Thus, the Board finds that there is clear and unmistakable 
evidence that the veteran's post-traumatic stress disorder 
existed prior to her period of service.

However, in order to rebut the presumption of soundness, 
there is a two-prong process.  There must also be clear and 
unmistakable evidence that post-traumatic stress disorder was 
not aggravated during service.  See Wagner, 370 F.3d at 1096.  
The Board recognizes its duty to consider secondary forms of 
credible evidence in accordance with 38 C.F.R. § 3.304(f)(3), 
but finds that the evidence of record clearly and 
unmistakably shows that post-traumatic stress disorder was 
not aggravated during service.

It is the veteran's primary contention that she was locked 
away and raped by two Army sergeants for several days during 
her period of service, and it was that event which 
permanently aggravated her pre-existing post-traumatic stress 
disorder.  When considering the issue of entitlement to 
service connection for post-traumatic stress disorder based 
directly upon a personal assault in service, an essential 
element is whether there is corroborating evidence that the 
alleged traumatic event in service actually occurred. 38 
C.F.R. § 3.304.  When, as in the instant case, the issue is 
one of aggravation of a pre-existing disorder, however, 
corroboration of the alleged traumatic event is not 
necessarily essential.  Corroboration and credibility of the 
evidence does, however, go to the weight of whether the 
evidence is clear and convincing that the pre-existing post-
traumatic stress disorder was not aggravated by an event in 
service.  

Based upon an overview of the record, the Board must 
pointedly question the credibility and accuracy of the 
veteran's statements with respect to her service, 
particularly with regard to the alleged personal assaults.  
The veteran has been assessed by a VA psychiatrist, Dr. D.M., 
to be without credibility.  Further, the veteran's assertions 
regarding the alleged assaults in service were made many 
years after service in the context of a claim for monetary 
benefits from the government.  Although she was seen 
frequently for psychiatric and social problems prior to 1996, 
she never mentioned the rapes that she allegedly suffered in 
service until just prior to initial pursuit of service 
connection.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
see also Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  

Moreover, as noted by Dr. D.M. in his extensive March 2006 
psychiatric examination report, he was unable to find anyone 
at the VAMC that believed the veteran with regards to her 
alleged assault in service.  Following an extensive review of 
the claims file, Dr. D.M. not only concluded that there was 
no corroborating evidence of the alleged rape, but 
emphatically asserted that the veteran's credibility was so 
compromised that it was highly unlikely that she was capable 
of telling the truth, including with respect to her 
allegations that the rape in service occurred.  Dr. D.M. 
admitted that there was one medical provider who had assigned 
credence to the veteran's allegations that she had been 
raped, namely, E.C.S., the veteran's social worker.  Dr. D.M. 
provided a plausible explanation, however, as to why E.C.S. 
came to believe the veteran's allegations of the rape, and 
why she had been so mislead.  It is important to note in that 
regard that although E.C.S. had a lengthy history of socio-
psychiatric discussions with the veteran, there is no 
indication that she had the benefit of a review of the 
veteran's claims file, including her service medical records 
and service personnel records.  In fact, in her 1998 
psychiatric summary, E.C.S. indicated that the veteran's 
service records had been destroyed in a fire, when in reality 
they had not.  On the other hand, Dr. D.M. did have the 
benefit of a complete and apparently exhaustive review of the 
lengthy claims file, including service medical records, 
service personnel records, and post-service medical records, 
including those created prior to the time when E.C.S. began 
to treat the veteran in November 1996.  Dr. D.M. found that 
the veteran was not to be believed pertaining to her 
experiences in service; the Board agrees with that 
conclusion.  The Board finds that the evidence as a whole 
provides clear and unmistakable evidence that the veteran's 
allegations regarding her being raped in service were untrue.  

The Board's inquiry does not end there.  The Board must 
consider the more general question of whether there is clear 
and unmistakable evidence that the veteran's post-traumatic 
stress disorder was not aggravated during service.  The 
foregoing finding regarding the veteran's lack of credibility 
strongly supports such a finding, since it renders her 
allegations regarding her in-service experiences dubious, at 
best.  

The most probative evidence regarding that question, however, 
is the March 2006 medical opinion offered by Dr. D.M. 
regarding the specific question of the aggravation of the 
veteran's pre-existing post-traumatic stress disorder during 
service.  As noted above, the March 2006 VA medical opinion 
was based upon an extensive review of the veteran's claims 
file, the history provided by the veteran, and the thorough 
examination of the veteran.  Based upon that information, the 
VA examiner unequivocally and emphatically concluded that 
while the veteran's post-traumatic stress disorder 
pre-existed service it was not aggravated, permanently or 
otherwise, by any event in service.  Dr. D.M., a VA 
psychiatrist with 30 years experience in the field, could not 
have been clearer in reaching this opinion.  His opinion was 
supported by detailed reasons and bases with reference to the 
veteran's specific history, including her military history, 
and additional reference to the post-service and contemporary 
examination findings, including those findings offered by 
E.C.S. in support of the veteran's claim.  

It is helpful to note the unusual clinical circumstances that 
led to the March 2006 opinion offered by Dr. D.M.  As 
described in detail above, a prior August 2005 psychiatric 
examination report had been released in which Dr. D.M. had 
seemingly reached the opinion that the veteran's pre-existing 
post-traumatic stress disorder had been aggravated by 
service.  In the March 2006 psychiatric opinion, however, Dr. 
D.M. fully retracted the former opinion, explaining how it 
had only been a provisional study made preliminary to his 
review of the veteran's extensive claims file.  

It is critical to this analysis to note that the only 
statements in support of the proposition that the veteran's 
post-traumatic stress disorder was aggravated to a permanent 
degree in service were those provided by medical 
professionals who were relying solely upon the history 
provided by the veteran, and were without the benefit of the 
complete review of the veteran's lengthy claims file.  These 
include the pre-2006 opinions offered by Dr. D.M.  
Significantly, the veteran's social worker, E.C.S., gave no 
indication that she had made such a review, and in fact, 
mistakenly noted that the veteran's service records had been 
destroyed.  The fact that Dr. D.M. arrived at an opinion in 
March 2006 that was in direct opposition to his provisional 
August 2005 opinion emphasizes the importance of obtaining a 
medical opinion that is based upon the medical record, versus 
one that is based simply upon a history provided by a 
patient, in this case, the veteran.  Again, in arriving at 
the conclusion that the veteran's post-traumatic stress 
disorder was not aggravated by her military service, the VA 
psychiatrist, Dr. D.M. could not have been more clear, 
emphatic, or unyielding.  

In summary, based upon the above analysis, the Board finds 
that post-traumatic stress disorder clearly and unmistakably 
pre-existed the veteran's active military service, and 
clearly and unmistakably was not aggravated to a permanent 
degree therein.  Just as the VA psychiatrist did in March 
2006, the Board must conclude  that based upon an extensive 
evaluation of the veteran's claims file, "all of her current 
psychiatric conditions existed prior to the time of 
enlistment and were not exacerbated in any way by her 
military service, including the alleged (and in [Dr. D.M.'s] 
judgment, fabricated) sexual assault in service."  The 
preponderance of the evidence is against the veteran's claim, 
and thus the benefit of the doubt rule does not apply.  The 
veteran's claim for service connection for post-traumatic 
stress disorder must be denied on that basis.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


